Title: To George Washington from Major General Philip Schuyler, 15 February 1777
From: Schuyler, Philip
To: Washington, George



Dear Sir
Albany [N.Y.] February 15th 1777.

I am honored with your Favor of the 9th Instant which was delivered me last Night.
Colo: Pellesier’s plan, which your Excellency mentions to have transmitted to me is not yet come to Hand—I saw it before it went down, but cannot say that it meets my Approbation—It appears to me that Nothing more is necessary on Mount Independence than a Fort that may be defended by four or five hundred Men to cover the Garrison in winter; for whilst we have an Army there every part of the Mount can be secured by Lines and by the Redoubts already constructed on the North End, and a strong one on the South, These being the only two places penetrable by large Bodies.
Entre nous—I wish Brigadier James Clinton to remain where he is—I am personally acquainted with him, and have a high Respect for him, as a Friend and a Citizen; and altho’ I believe him to be a brave Officer, yet he is amazingly slow and I believe no Disciplinarian.
I have just received a Letter from Colonel Wayne; his Garrison is daily diminishing only two Officers and twenty two privates from New Hampshire had arrived on the 12th Inst. he advises me that Warner’s

Lt Colonel informs him that they will not be able to raise a Regiment.
The Express who brought me your Letter reports that after it was delivered him an Account arrived that a party of ours had fell in with with one of the Enemy, killed about three hundred of them and took one hundred prisoners; he relates it with so much Confidence that it is generally believed—I hope for a Confirmation.
Since writing the above I have received another Letter from Colonel Wayne and others from the Eastern States, the Substance of which are contained in mine to Congress, to which I beg Leave to refer your Excellency, leaving it unsealed for that purpose. I am most sincerely Your Excellency’s obedient humble Servant

Ph: Schuyler

